DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 10-26-2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-26-2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: SCT, CT1, CT2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends from claim 10.  Claim 10 recites “jet the fluid in a direction substantially perpendicular to a horizontal plane”, which is an angle of substantially 90° to a horizontal plane.  Claim 11 then recites “jet the fluid at an angle with respect to a horizontal plane”, which appears to include any and all possible angles relative to a horizontal plane, including a substantially perpendicular angle, which is broader than claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim ‘374 (WO 2016/179374 A2).
Regarding claim 1, Kim ‘374 teaches:
a stirring vessel (mixing chamber 131) disposed in a chamber (containment area 309, Fig. 3) and configured to stir molten glass (Fig. 1)
a conduit arranged in the chamber and having an inner space through which molten glass from the stirring vessel flows (conduit 137; ¶ [0039])
a nozzle disposed in the chamber adjacent to the conduit and configured to jet a fluid around the conduit (nozzles 317; Figs. 3-5; ¶ [0054]).
Regarding claim 10, Kim ‘374 further teaches the nozzle is configured to jet the fluid in a direction substantially perpendicular to a horizontal plane (Fig. 5).
Regarding claim 11, Kim ‘374 further teaches the nozzle is configured to jet the fluid at an angle with respect to a horizontal plane (Fig. 5).
Regarding claim 12, Kim ‘374 teaches:
a conduit having an inner space through which molten glass flows (conduit 137; ¶ [0039]) from a stirring vessel (mixing chamber 131) and extending in a first direction (Figs. 1, 3-5)
a plurality of nozzles configured to jet a fluid around the conduit (nozzles 317; Figs. 3-5; ¶ [0054])
the plurality of nozzles are arranged along the first direction (Figs. 3-5; ¶ [0054]-[0055]). 
Regarding claim 13, Kim ‘374 further teaches the plurality of nozzles are arranged at substantially equal intervals along an extension direction of the conduit (Figs. 3-5).
Regarding claim 15, Kim ‘374 further teaches at least some of the plurality of nozzles are disposed above the conduit (Figs. 3-5; ¶ [0054]).
Regarding claim 16, Kim ‘374 further teaches at least some of the plurality of nozzles are disposed below the conduit (¶ [0054]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘374 (WO 2016/179374 A2) in view of DeAngelis ‘996 (US 2006/0242996 A1).
Regarding claim 2, Kim ‘374 is silent regarding an environment control unit configured to adjust environment parameters inside the chamber.  In analogous art of environmental control around glass manufacturing systems, DeAngelis ‘996 suggests an environment control unit configured to adjust environment parameters inside a chamber (controller 150, Fig. 1; ¶ [0019]-[0020]), the chamber (capsule 140, Fig. 1) having disposed therein a stirring vessel configured to stir molten glass (mixing vessel/stir chamber 120, Fig. 1), a conduit having an inner space through which molten glass flows (tubes 113, 122, 127, 130, Fig. 1), and a nozzle adjacent to the conduit and configured to jet a fluid around the conduit (inlet 170, Fig. 1; ¶ [0032]) for the benefit of enabling control of the environment and atmosphere within the chamber and preventing problematic reactions of the apparatus components (¶ [0017], [0019]-[0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim ‘374 by providing an environment control unit configured to adjust environment parameters inside the chamber for the benefit of enabling control of the environment and atmosphere within the chamber and preventing problematic reactions of the apparatus components, as suggested by DeAngelis ‘996.
Regarding claim 3, Kim ‘374 further teaches the nozzle is connected to a nitrogen source (¶ [0050]-[0051]).  
Regarding claim 4, Kim ‘374 further teaches the nitrogen source is configured to provide nitrogen to the nozzle (¶ [0050]-[0051]).  Kim ‘374 is silent regarding the nitrogen having not passed through the environmental control unit.  DeAngelis ‘996 suggests the environmental control unit as described above, and an arrangement of supplying fluid to a nozzle wherein the fluid does not pass through the environmental control unit (fluid traveling to inlet 170 does not pass through controller 150, Fig. 1).  DeAngelis ‘996 suggests that the disclosed arrangement controls the environment and atmosphere within the chamber and also helps better control heat transfer in the glass manufacturing system (¶ [0017], [0032]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Kim ‘374 by making the nitrogen source configured to provide nitrogen which has not passed through the environmental control unit to the nozzle as part of an arrangement to control the environment and atmosphere within the chamber and help control heat transfer in the glass manufacturing system, as suggested by DeAngelis ‘996.
Regarding claim 5, DeAngelis ‘996 suggests the environment control unit as described above, and further that the environmental control unit is connected to the chamber and further configured to supply the chamber with a fluid having a predetermined humidity, temperature, and atmospheric composition ratio (¶ [0019]-[0020]).
Regarding claims 6 and 7, DeAngelis ‘996 suggests the environment control unit as described above.  DeAnglis ‘996 further suggests that the environment control unit is configured to provide a fluid to the chamber (any of N2 from 164, O2 from 164, air or stream from 160, humidity from 158, fluid flowing directly into capsule 140 from pipe 166, fluid flowing out of outlet 172, Fig. 1) which is different from a fluid jetted by a nozzle (fluid flowing from inlet 170, Fig. 1), wherein the fluid jetted by the nozzle and the fluid provided by the environment control unit differ in at least one of a temperature, a humidity, and an atmospheric composition ratio (¶ [0020], [0032],  - wherein each of the former fluids is different from the fluid flowing from inlet 170 by at least one of temperature, humidity, and an atmospheric composition ratio, e.g., the fluid flowing out of 172 would have a different temperature than the fluid flowing from inlet 170 after heat exchange with pipe 122, or the N2 provided from 164 would have a different humidity than fluid flowing from inlet 170 which has then passed controls 160 and 158 provided steam/humidity to the fluid, or the N2 provided from 164 would have a different atmospheric composition ratio than the fluid flowing from inlet 170 which has then been combined with O2 from 164 and air, steam, and humidity from 160 and 158). 
Regarding claims 8 and 9, DeAngelis ‘996 suggests the environment control unit as described above, and further suggests a first controller configured to control the environment control unit (controller 150, Fig. 1; ¶ [0019], [0020]) and a second controller configured to control a flow of the fluid jetted by the nozzle (heating/cooling control system 160, Fig. 1; ¶ [0020]), wherein the first controller and the second controller are separate from each other (Fig. 1; ¶ [0019]-[0020]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘374 (WO 2016/179374 A2).
Regarding claim 14, Kim ‘374 further teaches the plurality of nozzles are arranged at intervals along an extension direction of the conduit (Figs. 3-5), but Kim ‘374 is silent regarding the plurality of nozzles being arranged at different intervals along an extension direction of the conduit.  However, the intervals can only be the same or different, two options, and one of ordinary skill in the art before the effective filing date of the claimed invention could have pursued either option with a reasonable expectation of success of cooling the conduit.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try arranging the plurality of nozzles of Kim ‘347 at different intervals along an extension direction of the conduit

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741